Woods, J.
By the 9th section of the 52d chapter of the Revised Statutes it is provided that “ costs of laying out and of widening and straightening highways from town to town, or through land not in any town, shall be paid by the county.”
There seems to be no ground for restraining the more obvious meaning of the statute in this case. By costs are commonly intended such costs as are ordinarily recoverable in adversary proceedings. These are the travel and attendance of the witnesses, among others. The 56th rule of the court was passed to meet the question here raised, and settles that the allowance in controversy should be made, and fixes the rate at which the petitioner should tax this item of cost.

Motion for costs prevails.